 BAKERSFIELDTYPOGRAPHICAL UNION #439Bakersfield Typographical Union #439,InternationalTypographical Union,AFL-CIOandBakersfieldCalifornian,Inc.and Bakersfield Printing andGraphic Communications Union#264.' Case 31-CD-117August 26, 1974DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MILLER ANDMEMBERSJENKINS ANDKENNEDYThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, followingcharges filed by Bakersfield Californian, Inc., hereaf-ter referred to as the Employer, alleging a violation ofSection 8(b)(4)(D) by Bakersfield TypographicalUnion #439, International Typographical Union,AFL-CIO, hereafter referred to as Typographers.Pursuant to notice, a hearing was held before HearingOfficer Trudi Ferguson on April 4, 5, 18, and May 7,1974. The Employer, Typographers, and BakersfieldPrinting and Graphic Communications Union #264,hereafter called Stereotypers, appeared at the hearingand were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to adduceevidence bearing on the issues. Thereafter, the Em-ployer, Typographers, and Stereotypers filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The rulings of the Hearing Officer made at thehearing are free from prejudicial error and are herebyaffirmed.Upon the basis of the briefs and the entire recordin this case, the Board makes the following findings:1.THE BUSINESSOF THE COMPANYThe Employer, a California corporation, publishesa daily newspaper and does commercial printing.During the preceding calendar year, the Employerhad gross revenues in excess of $200,000 and pur-chased goods and supplies worth in excess of $50,000from sources outside the State of California. The par-ties stipulated, and we find, that the Employer is en-gaged in a business affecting commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assert juris-diction herein.'Caption appears as amendedat the hearing.II.THE LABOR ORGANIZATIONS57The parties stipulated, and we find, that Typogra-phers and Stereotypers are labor organizations withinthe meaning of Section 2(5) of the Act.III.THE DISPUTEA. Background and Facts of the DisputeUntil early 1973, the Employer prepared plates forits rotary presses entirely by the so-called "hot-type"process. In that process, composing room and pho-toengraving employees, both represented by Typogra-phers,2 used linotype machines and photoengravingtechniques, respectively, to prepare lead-type col-umns and photoengraved reproductions. These wereassembled by composing room employees into a met-al frame known as a chase to form a reverse image ofa newspaper page. Although that image was a printa-ble surface, it was flat and thus would not fit theEmployer's rotary presses. The task of creating acurved lead reproduction of the form in the chasecapable of being attached to the rotary presses wasperformed by employees represented by Stereotyp-ers.3Beginning in February or March 1973, the Employ-er began a gradual changeover of its newspaper print-ing operation to the Napp Platemaking Process, a"cold-type" process. In this process, copy is typed ona machine which encodes the copy onto a computer-readable tape. This tape is fed into a computer whichencodes another tape with the copy in standard news-paper column widths. The computer-produced tape inturn is fed into a photocomposition machine, whichproduces a photocopy of the type columns encodedon the tape. The photocopy is waxed so that it willadhere to cardboard, cut to the desired lengths, andpasted, along with whatever photographs 4 may ac-company it, onto a cardboard form. The form ismounted on the copyboard of a Spartan Chemcho IIIcamera, a machine approximately 8 feet tall, and isphotographed. The resulting photographic negative,which is the approximate size of the eventual newspa-per page, is developed automatically. After being opa-qued,s it is attached to a slightly hardened 6 NAPP2Hereafter, employees represented by Typographers are referred to astypographers.Hereafter, employees represented by Stereotypers are referred to as ste-reotypers.4 Photographs are first put through a process called screening which givesthem a dot surface; this is required so that the press-ready image of thephotographs will have a surface composed of discrete particles to which inkwill adhere properly.5Opaquing involves eliminating any unwanted clear portions of the pho-tograph.Before use, the plate is made more durable by a brief exposure to ultravio-let light.213 NLRB No. 16 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDphotopolymer plate, which is basically a film of pho-topolymer plastic mounted on a thin aluminum sheet.The negative-photopolymer plate sandwich is then ex-posed to strong ultraviolet light, which hardens photo-polymer materials under the negative's nonopaqueportions.After the exposure is completed, the plate is sepa-rated from the negative and placed in a machinewhich sprays it with water. The portions of the platethat were not exposed to strong ultraviolet light andthus not hardened are soluble in water and so arewashed away by the spray. The remaining portionsform a printable reverse image of a newspaper page.The plate is again exposed to ultraviolet light to fur-ther harden the printable surface. After excess materi-al is trimmed from the plate, holes are punched ineach end and the ends are bent at right angles so thatthe plate will fit into fastening devices on the pressbed. The plate is then ready for the press.Before bringing the cold-type processing equip-ment on line, the Employer, in conjunction with Ty-pographers, established a training program to preparecomposing room and photoengraving employees touse the new equipment properly. While many of theemployees involved were trained to perform severalsteps in the cold-type process, composing room em-ployees were principally trained to use the computerand photocomposition machines, do pasteup work,and develop NAPP plates, and photoengravers wereprincipally trained to do the photographic work re-quired. Stereotypers made no effort to prepare theemployees it represented to perform the disputedwork.In January 1974, the Employer completed its con-version to the cold-type process and disposed of all itshot-type machinery, including that in the stereotypingdepartment. Six of the 10 employees who had workedin the stereotype department were given the opportu-nity to transfer to other departments; 4 transferred, 1retired, I became permanently disabled as a result ofan auto accident, and 4 were laid off.B. The Work in DisputeThe work in dispute is thecamera,platemaking,and processingwork involved in the NAPP photopo-lymerplatemaking process atthe Employer's Bakers-field,California, plant.C. Applicability of the StatuteIn September 1973, Stereotypers fileda grievanceconcerning the Employer's assignmentof the disputedwork to employees represented by Typographers. Ty-pographers learned of the grievance and, by a letterdated December7, 1973,informed the Employer that"... in the event the work claimed by the Stereotyp-ers is assigned to the Stereotypers,Bakersfield Typo-graphical Union #439 will consider this a breach ofits labor agreement with you,and will refuse to permititsmembers to work while such a misassignment ofthe work in dispute continues."The Typographersletter appears to constitute a threat to strike the Em-ployer should it assign the disputed work to employ-ees represented by Stereotypers.Accordingly,we findreasonable cause to believe that a violation of Section8(b)(4)(D)has occurred and that the dispute is proper-ly before the Board for determination under Section10(k) of the Act.'D. Contentions of the PartiesTypographers and the Employer contend that theaward of the disputed work to employees representedby Typographers is supported by industry and areapractice, the superior skills and experience of typogra-phers in performing the work, increased efficiencyattendant upon their performing it, the existence oftraining centers operated by Typographers for prepar-ing its members to perform the disputed work, and theEmployer's preference. The Employer also contendsthat its collective-bargaining contract with Typogra-phers favors award of the disputed work to employeesrepresented by Typographers.Stereotypers contends that its collective-bargainingagreement with the Employer, area practice, the skillsand experience of its members in performing plate-making work, factors of efficiency and economy, andthe need to prevent severe job losses in the stereotypedepartment favor award of the disputed work to em-ployees represented by Stereotypers.E.Merits of the DisputeAs the Board stated in J.A. Jones ConstructionCompany,'we shall determine the appropriateassign-ment of disputed work in each case presented forresolution under Section 10(k) of the Act only aftertaking into account and balancing all relevant factors.We find the following factors relevant in determin-ing the dispute herein:1.Collective-bargaining agreementsAt the time of the hearing herein, the Employer hadno collective-bargaining contract with either Typog-1The recordcontainsno evidence of an agreed-uponmethod for resolvingthe dispute hereinthat would be binding on all parties.8InternationalAssociation ofMachinists,Lodge No. 1743, AFL_CIO (J. A.Jones Construction Company),135 NLRB 1402 (1962). BAKERSFIELD TYPOGRAPHICAL UNION #43959raphers or Stereotypers. Its previous contracts withboth Unions had been executed in March 1972 andterminated in March 1974. The contract with Typog-raphers provided that Typographers jurisdiction "be-ginswith the markup of copy and continues(excepting work normally performed in the Stereotyp-ing department), until the material is ready for theprinting press, including the making of photo-engrav-ings and the making of plates and the appropriatebargaining unit consists of all employees performingsuch work." The contract with Stereotypers providedthat Stereotypers had jurisdiction over "all work inthe stereotyping department . . . now in practice,necessary for the production of the newspaper .. .and the casting, finishing and mounting of all suchplates including plastic, rubber and electrotype plates,shall be done by journeymen and apprentice stereo-typers." The contract further stated that the Employerhad the sole right to make "such technical and otherchanges in operations as it deems necessary," but pro-vided that such changes must be explained to theStereotypers representative, and that if new equip-ment should be installed or new processes introducedthe contract could be reopened for negotiating newprovisions for the operation of such equipment. Thecontract then provides that "(s)hould the companyinstall any equipment or adopt any process designedas a substitute for or evolution of work previously orpresently performed by members of the Union, thecompany recognizes the jurisidiction of the Unionover such equipment and processes and shall make noother agreement, written or oral. Covering suchwork."The Employer's previous contract with Typogra-phers recognized that platemaking, unless it was"work normally performed in the Stereotyping de-partment," was to be performed by employees repre-sented by Typographers. The agreement between theEmployer and the Stereotypers, on the other hand,recognized that the Union had jurisdiction over"work in the stereotyping department . . . now inpractice" and any processes designed as a "substitutefor or evolution of" that work. When the contract wasexecuted, no photopolymer or photographic work ofany sort was "in practice" in the stereotyping depart-ment. However, inasmuch as the NAPP process pro-duces direct printing plates, the new process can tosome extent be called a substitute for the productionof lead plates formerly performed by Stereotypers.Accordingly, we find that both contracts arguablycover the disputed work but that neither specificallyrefers to photopolymer platemaking. Therefore, wecannot, and do not, accord controlling weight toeither of the collective-bargaining agreements in mak-ing our determination.2. Skills, training, and availability of trainingfacilitiesThe four employees now doing the bulk of the workon the Employer's Spartan Chemco III camera wereformerly photoengravers. The amount of training re-quired to enable them to use the Spartan camera wassharply reduced by their previous camera experiencein the photoengraving department. The stereotypersdid no photographic work in the stereotyping depart-ment and therefore would have required considerablymore training than that provided the former photoen-gravers.We therefore conclude that, insofar as theoperation of the camera in the printing process isconcerned, the factor of skills favors an award to em-ployees represented by Typographers.The development of the NAPP photopolymer plateis a semiskilled process in which neither typographersnor stereotypers had previous experience. However,from the moment that introduction of the NAPP pro-cesswas contemplated, Typographers cooperatedwith the Employer in training its members to performit,while Stereotypers made no effort to provide itsmembers with such training. Further, Typographershas sufficient training facilities to ensure the Employ-er an ample corps of trained personnel. We thereforeconclude that the typographers' superior training inthe NAPP process and the availability of Typogra-phers training facilities favor award of the disputedwork to typographers.3.The Employer's assignment and efficiency andeconomy of operationsUnder the Employer's assignment, typographersare responsible both for preparing the pasteup of thenewspaper page and for performing the processesneeded to produce a press-ready plate from it. Sincemany typographers are capable of performing a num-ber of steps in the process, the Employer is able toconcentrate workers wherever the workload is heavi-est or most pressing and is thus able to obtain maxi-mum use of each employee. Were the disputed workassigned to stereotypers, the work process would bearbitrarily segmented by jurisdictional boundariesand the Employer might thus be required to let stereo-typers stand idle while there was other work to bedone. Further, the Employer's former contract withStereotypers required it to pay stereotypers for a fullshift if they worked any portion of it. The Employerwould therefore have been required to hire sufficientstereotypers to perform the disputed work duringpeak hours and would have had to pay them for a fullday's work even though they did nothing the remain-der of the day. For these reasons, we conclude that an 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDassignmentto stereotypers would have been both in-efficient and uneconomical, and that the factors ofefficiency and economy favor an award of the disput-ed work to typographers.therefore conclude that the factor of job loss favorsassignmentof the work neither to typographers norstereotypers.Conclusion4. Industry practiceThe record reflects that there are over 50 newspa-pers throughout the country in which the Typogra-phers members perform camera work,and at least 5in which they also process photopolymer plates. Onlyone newspaper was identified as one in which Stereo-typers members did work similar to that in dispute.We therefore conclude that industry practice supportsaward of the disputed work to typographers.5. Job lossThree employees worked in the Employer's pho-toengraving department prior to the introduction ofthe NAPP process, and 10 worked in the stereotypingdepartment.As a result of the assignment of the dis-puted work to typographers, the stereotyping depart-ment was eliminated. However, only four employeeslost their jobs, one because he refused to transfer toanother department. Had the disputed work been as-signed to stereotypers, there would very probablyhave been an equivalent job loss among typographers,since those employees now performing the disputedwork would have had sharply reduced work to per-form. As it was, approximately 11 composing roomemployees were laid offas a resultof the introduc-tions of the photocomposition process even thoughmuch of the disputed work was assigned to them. WeUpon the entire record in this proceeding and afterfull consideration of all relevant factors, especially thefactors of the typographers' skills in performing thedisputed work, the availability of training facilities fortypographers, the superior efficiency and economywith which typographers can perform the disputedwork, and the Employer's preference that typogra-phers perform it, we conclude that the Employer'semployees represented by Typographers are entitledto the work in dispute, and we shall determine thedispute in their favor. We do not, however, award thework to Typographers or its members.DETERMINATION OF THE DISPUTEPursuant to Section10(k) of the Act,upon the basisof the foregoing findings and the entire record in thisproceeding,the Boardherebymakes the followingDetermination of Dispute:Employeesof BakersfieldCalifornian,Inc.,whoare currently representedby Bakersfield Typographi-cal Union #439,InternationalTypographical Union,AFL-CIO,are entitledto performthe camera andplatemakingwork,including the preparation of apress-readyplate,involved inthe NAPP photopolym-er platemaking process atthe Employer's Bakersfield,California,plant.